Citation Nr: 1455418	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  99-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for bronchial asthma from July 1, 1990 through July 23, 1997. 

2. Entitlement to an initial rating greater than 60 percent for bronchial asthma as of July 24, 1997. 

3. Entitlement to a total rating based on individual unemployability (TDIU) prior to July 24, 1997.

4. Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney

ATTORNEY FOR THE BOARD


J. Rutkin, Counsel


INTRODUCTION

The Veteran completed a career in the Air Force, serving on active duty from June 1964 to June 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for asthmatic bronchitis and assigned a 10-percent rating, effective July 1, 1990, and from a December 1998 rating decision of the RO in Columbia, South Carolina, which granted TDIU effective February 19, 1998.  

The evaluation of the Veteran's asthma was increased to 30 percent, effective July 1, 1990, in a February 1991 rating decision.  Thereafter, it was assigned a 60-percent rating effective February 19, 1998 by rating decision dated in December 1998.

In December 2000 and July 2003, the Board remanded the Veteran's claims for further action by the agency of original jurisdiction (AOJ).  In June 2005, the Board granted a rating of 60 percent as of July 24, 1997 for the Veteran's asthma, but denied higher ratings before or after that date, and granted an earlier effective date of July 24, 1997, but no earlier, of entitlement to TDIU.  The U.S. Court of Appeals for Veterans Claims (Court) subsequently endorsed a joint motion for remand (JMR) in a July 2007 Order, and vacated and remanded the Board's denials of higher ratings for asthma and an effective date of TDIU earlier than July 24, 1997 for further action in accordance with the terms of the joint motion.  Specifically, the Board was to address whether the evaluation of the Veteran's asthma warranted referral for extraschedular consideration.  The effective date of TDIU was found to be dependent on the outcome of the evaluation of the Veteran's asthma, and thus vacated and remanded as intertwined with this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

In March 2008, the Board remanded the case for further development, and thereafter again denied the issues on appeal in a November 2008 decision.  This decision was vacated and remanded by the Court in a May 2009 Order, which endorsed a May 2009 JMR.  In the joint motion, the parties agreed that the Board had relied on its own unsubstantiated medical opinion, in violation of the Court's holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), in finding that systemic corticosteroids (Prednisone) prescribed for the Veteran after 1998 were "optional" and not in high doses, and therefore that his asthma did not meet the criteria for a 100-percent rating under the current version of 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  The parties also agreed that the Board did not adequately explain how this finding comported with evidence that the Veteran's asthma was steroid-dependent and refractory to medication. 

In light of the May 2009 JMR, the Board remanded this case in August 2009 to obtain a VA medical opinion addressing the nature and severity of the Veteran's asthma symptoms since 1990 and to discuss the need for steroids and their dosage.  Such an opinion was provided in November 2009.  The case has since been recertified to the Board for appellate review. 

As explained below, the evaluation of the Veteran's asthma and the issue of entitlement to TDIU also raises the issue of entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s), as the record shows that the criteria for SMC at the (s) rate are satisfied as of September 23, 1998.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  Accordingly, this issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  

There is no prejudice to the Veteran in the Board's considering entitlement to SMC in the first instance, as eligibility for this benefit turns solely on the application of law, and the Board's decision is favorable to the extent permitted by law, as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider the potential for prejudice to the appellant).  The Board intimates no findings with respect to entitlement to SMC at the (s) rate prior to September 23, 1998; its decision is limited to, and solely based on, the ratings currently assigned and their effective dates. 


FINDINGS OF FACT

1. Since the effective date of service connection, the Veteran's "steroid-dependent" asthma has been "very severe," requiring numerous visits to the emergency room and a one-week period of hospitalization, causing shortness of breath when walking on level ground, and only controlled by a wide spectrum of medications, including daily systemic corticosteroids (Prednisone) whose high dosages had to be tapered down due to severe chronic side effects, and also by immuno-suppressive medication (methodextrate), which is only prescribed "in the most severe cases;" his asthma has played a significant part in his not working for this entire period, and Social Security Administration (SSA) disability benefits were awarded in part based on his asthma. 

2. Entitlement to TDIU prior to July 24, 2007 is moot by virtue of the grant of a 100-percent schedular rating for asthma.  

3. Since July 1, 1990, a total rating has been assigned the Veteran's asthma, and since September 23, 1998 other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent. 
CONCLUSIONS OF LAW

1. The Veteran's asthma has more nearly approximated the criteria for a 100 percent schedular rating for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code (DC) 6602 (1996 and 2014). 

2. Entitlement to TDIU prior to July 24, 1997 is moot.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).

3. Entitlement to SMC at the (s) rate is established as of September 23, 1998.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of this appeal, the criteria for rating bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 were amended effective October 7, 1996.  See 61 Fed. Reg. 46729 (Sept. 5, 1996).  The current version of DC 6602 may not be applied prior to its October 7, 1996 effective date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003).  In this regard, where the amended regulation expressly provides an effective date and does not allow for retroactive application, a claimant is not entitled to consideration of the amended regulation prior to its established effective date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  However, the Board finds it may still apply the prior version of DC 6602 to the entire period on appeal, as the Board is not prohibited from applying a prior regulation in effect during the pendency of a claim to the period on or after the effective date of the new version of the regulation.  Thus, the Board finds that it may still apply the prior version of 38 C.F.R. § 4.97, DC 6602 to the period on or after October 7, 1996, which is the effective date of the amended criteria, if this would afford a more favorable outcome.  

The rating criteria pertaining to respiratory disorders were also amended effective October 6, 2006.  See 71 Fed. Reg. 52457 (2006).  Specifically, VA added provisions that clarify the use of pulmonary function tests (PFT's) in evaluating respiratory conditions under diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See id.  These changes are not substantive in nature, but merely interpret already existing law.  See id.

Under the criteria in effect prior to October 7, 1996, a 100-percent rating is assigned for pronounced asthma, with very frequent attacks, severe dyspnea on slight exertion between attacks, and marked weight loss or other evidence of a severe impairment of health.  38 C.F.R. § 4.97, DC 6602 (1996).  A 60-percent rating is assigned for severe asthma, with frequent attacks (one or more attacks weekly), marked dyspnea on exertion between attacks, with only temporary relief by medication, and with more than light manual labor prohibited.  Id.  A 30-percent rating is assigned for moderate asthma, with rather frequent (separated by only 10-14 day intervals) and moderate dyspnea on exertion between attacks.  Id.  A 10-percent rating is assigned for mild asthma, with paroxysms of asthmatic type breathing (high pitched expiratory wheezing and dyspnea) occurring several times a year with no clinical findings between attacks.  Id.  

Under the current rating criteria, a 100-percent rating is assigned when pulmonary function tests (PFT's) show an FEV-1 (Forced Expiratory Volume in one second) less than 40 percent of predicted value, or FEV-1/FVC (Forced Vital Capacity) less than 40 percent, or when asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2014).  A 60-percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or when there is at least monthly visits to a physician for required care of exacerbations, or when intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are prescribed.  Id.  A 30-percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when asthma requires daily inhalation or oral bronchodilator therapy, or daily inhalational anti-inflammatory medication.  A 10-percent rating is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

Treatment records dated from June 1990 to November 1991 show that the Veteran was seen in the emergency room (ER) for his asthma in July, September, October, and November 1990, and in January, February, and November 1991.  

A September 1990 VA general medical examination report reflects that the Veteran complained of considerable shortness of breath and productive coughing.  His medication consisted of Prednisone, 40 milligrams (mg) per day, Theo-Dur, Atrovent Inhaler, Metopril Inhaler, Beclovent Inhaler, Ental Inhaler, and Beconase Inhaler.  He also used a vaporizer at home.  He stated that he had trouble sleeping, and had to sleep propped up.  On examination, there was no evidence of any excessive cough or expectoration.  Chest excursion was somewhat limited.  On auscultation, there were numerous rhonchi throughout both lung fields.  The diagnosis was asthmatic bronchitis. 

A December 1990 naval hospital record, dated about 2.5 weeks after his November 1990 ER visit, reflects that the Veteran's asthma was "relatively stable," and that he was entering his "good season."  His Prednisone dosage was decreased to 10 mg. 

In a January 1991 naval hospital record, the Veteran's treating physician wrote that the Veteran had been under his care almost since his initial asthma diagnosis in 1988 when he developed severe problems of shortness of breath and wheezing.  The physician noted that the Veteran's asthma required multiple emergency room admissions and frequent courses of Prednisone therapy in order to keep his asthma under control.  According to the physician, the Veteran had essentially never been off of steroid therapy, noting that his asthma required frequent "bursts" of high-dose Prednisone therapy at 60mg per day to keep his airway disease under control.  The physician stated that it was only the Veteran's prompt attention to his airway disease that kept him from experiencing severe life-threatening attacks.  The physician concluded that the Veteran had "very severe" asthma requiring long-term Prednisone therapy.  The physician was "not optimistic" that the Prednisone therapy could be discontinued.  

Naval hospital records dated in 1992 show periods of worsening and improvement in the Veteran's asthma symptoms, with attempts to decrease Prednisone followed by reinstatement of higher doses (20 mg) when the Veteran reported increased shortness of breath.  A June 1992 record characterizes the Veteran's asthma as "steroid-dependent."  A December 1992 record states that the Veteran was on maximum medication and yet had worsening asthma.  

A January 1993 naval hospital record reflects that the Veteran had been on Prednisone for four years, and that multiple attempts to get below 15mg produced more symptoms (this record shows a prescription for 20mg of Prednisone).  He had constant dyspnea on exertion at 100 yards.  The physician diagnosed "refractory asthma" and increased the dosage of one of his medications, prescribed a new medication and discontinued others. 

A June 1993 naval hospital record reflects that the Veteran was taking 80mg of Prednisone, and had been unable to taper it.  The naval hospital records show that the Prednisone was tapered down over the next few months, until it was completely discontinued by October 1993.  However, by at least 1995 the Prednisone was reinstated, as naval hospital records dated between March 1995 and April 1996, for example, show courses of Prednisone ranging from 30mg to 60mg.  Moreover, it was noted in an August 1993 VA treatment record that the Veteran had "severe steroid dependent asthma," and subsequent treatment records confirm the Veteran's steroid dependence and continued use of Prednisone up to the present.  

A January 1995 Social Security Administration (SSA) decision shows that disability benefits were granted effective January 1993 for "fibromyalgia" and asthma.  The Board notes that the treatment records show that the Veteran developed "fibromyalgia" (as termed by SSA) and other musculoskeletal disorders as a result of taking and then being weaned off of Prednisone, and service connection has been established for multiple disabilities related to its side effects, including myopathy of the bilateral upper and lower extremities and osteopenia of the bilateral knees and hips.  

A June 1995 VA examination report reflects that the Veteran reported shortness of breath and wheezing, with an occasionally productive cough.  Examination of the chest revealed diffuse wheezing in all lung fields examined predominantly on exhalation.  The examiner noted that that the results of a PFT indicated a "significant decrement in the predicted lung volume."  However, the examiner noted that the Veteran did have a significant improvement in his lung volume post dilation. 

An August 1996 notation from the Veteran's treating physician at the naval hospital states that the Veteran was "still having frequent dyspnea, wheezes."  

Naval hospital records dated in February and March 1997 show that the Veteran had frequent asthma problems and was seen in the emergency room.  Mild diffuse wheezing was noted on examination.  He was prescribed 50mg per day of Prednisone at this time.  

Treatment records dated from March 1997 to November 1998 show that the Veteran continued to receive treatment for his asthma, and that he visited the emergency room six times during this period, complaining of asthma and shortness of breath with wheezing.  For example, a July 1997 naval hospital record reflects that the Veteran reported to ER with "severe respiratory distress" and shortness of breath with speech.  An examination revealed wheezes throughout on inspiration and expiration.  On each visit to the ER, his condition improved with medication.  

A July 1998 VA treatment record reflects that the Veteran had audible wheezing and cracking throughout the lung fields.  The Veteran had stopped taking Prednisone two days earlier and reported shortness of breath, wheezing, and congestion.  The Veteran was placed back on Prednisone at 10mg per day, among other medications. 

The Veteran was hospitalized as an inpatient at the naval hospital for about a week in late January 1999 after a three-week history of increasing difficulty breathing, requiring two ER visits and not responding to 40mg of Prednisone daily.  The symptoms began with a cough which progressed to worsening dyspnea and wheezing.  He was using his nebulizer hourly at home.  He was started on methotrexate two weeks earlier with no benefit at that point.  The Veteran's symptoms improved rapidly with medication.  By the second day his wheezing was nearly resolved.  He was diagnosed with an asthma exacerbation.  Discharge medications consisted of Slo-Bid, Alupent, Serevent, Flovent, methotrexate, and Prednisone at 80mg daily for three days, then 60 mg daily for three days, then 40mg daily for 4 days, then 30mg daily for 4 days, and then 20mg per day thereafter. 

In a January 1999 written statement, the Veteran's treating physician at the naval hospital, J. Hansen, MD, stated that the Veteran had been his patient since 1993 and had "severe refractory asthma."  The physician stated that the Veteran had been on high dose Prednisone, and developed severe diffuse large joint arthralgias on withdrawal which had persisted.  Doctor Hansen further stated that the Veteran's asthma was manifested by "daily severe symptoms" requiring nebulizer treatments every four hours.  The physician also noted that the Veteran had recently been started on methotrexate, which is "only used in the most severe cases."  The Board notes that methotrexate is classified, in pertinent part, as an immune-suppressive medication.  See UpToDate.com.  The November 2009 VA opinion confirms that methotrexate is an "immune modulator drug" that is only used in "very recalcitrant cases of asthma."  The VA treatment records show that this medication was eventually discontinued in March 2003.  

An April 1999 Naval hospital record states that the Veteran had been on high dose steroids for 4.5 years for his asthma, with residual muscle myopathies and lower extremity edema (for which, the Board notes, service connection has been established), and was now on multiple inhalers and home nebulizers.  It was noted that the Veteran was experiencing an acute exacerbation of symptoms requiring steroids.  

In a statement received by VA in May 1999, the Veteran's treating nurse practitioner at VA, P. Pelletier, RNC, stated that the Veteran had been her patient for the past three years, and that he had "severe asthma" which was "very refractory," with "daily symptoms only marginally controlled with complex oral and inhalation therapy."  The nurse also stated that a bone density study performed in 1997 had shown osteopenia that was related to long-term steroid use, and had progressed despite treatment.  (Service-connection has been established for osteopenia.)

Treatment records dated in May 2000 show the Veteran was described as having "steroid dependent asthma." He was noted to be taking Prednisone daily. 

A March 2003 VA treatment record reflects that the Veteran was on high doses of theophylline as well as prolonged Prednisone and methotrexate, with significant side effects.  The Veteran denied shortness of breath at rest, but stated that he gets shortness of breath when walking 100 yards.  He did not have any recent hospitalizations or ER visits at this time.  The physician encouraged the Veteran to wean himself off of Prednisone and theophylline, and discontinued the methotrexate. 

A May 2003 VA treatment record states that the Veteran's asthma symptoms "improved dramatically with [the] addition of Advair."  

VA and private treatment records dated since 2004 show ongoing prescriptions and some changes on occasion in the Veteran's respiratory medications and therapy.  A pre-CPAP evaluation in February 2006 showed his lowest oxygen saturation was at 89 percent. 

An October 2006 private treatment record reflects that the Veteran had experienced multiple flares of coughs, wheezing, and shortness of breath, and been hospitalized on numerous occasions.  He stated that his asthma was currently stable.  On examination, the Veteran's lungs had diminished breath sounds with a few faint wheezes in both lung bases.  It was noted that the Veteran's asthma was "corticosteroid dependent."  The treating physician was interested in starting Xolair (omalizumab) as a "steroid-sparing agent."  The VA treatment records show that the Veteran has regularly received Xolair injections since June 2010 with significant improvement. 

A February 2007 private treatment record reflects a diagnosis of severe asthma with chronic mild air flow obstruction.  It was noted that allergy testing showed "severe disease," with a markedly elevated IgE level consistent with severe allergic asthma. 

A February 2010 Air Force memorandum regarding an application for a correction of military records notes that the Veteran's asthma "clearly warranted" a medical evaluation board (MEB) during active service.  However, the memorandum goes on to state that the Veteran's treating physicians at the time concluded that the MEB should be deferred while attempts were made to improve his condition with medications.  The memorandum further reflects that the Veteran's health care providers "recognized that [the Veteran] was soon retiring for length of service and found no reason to pursue an MEB."  Indeed, the Board notes that the Veteran was first diagnosed with asthma in 1988, and retired only two years later, in June 1990, making it plausible that retention was favored over an MEB given how close the Veteran was to retirement by that time. 

An April 2010 VA treatment record reflects that the Veteran's asthma was steroid dependent for multiple years, and that only most recently were the steroids (i.e. Prednisone) lowered to 10 mg a day.  When he attempted to be off steroids, he had significant side effects including arthralgias and muscle aches and his breathing worsened.  It was noted that there was some improvement with his symptomatology with allergy injections.  However, he continued to wake up at night struggling and choking at times.  He reported being quite short of breath at level ground, walking, and was significantly limited.  He wheezed particularly with respiratory tract infections. 

VA treatment records dated up through 2014 show that the Veteran continues to be prescribed Prednisone at 10mg per day, among other asthma medications, and also undergoes Xolair injections.  An October 2013 VA treatment record states that the Xolair "improved his symptoms remarkably."  

In accordance with the Board's remand instructions, a VA opinion was obtained in November 2009 addressing the severity of the Veteran's asthma and the need for corticosteroids during the pendency of this appeal.  The physician who rendered the opinion reviewed the medical history in detail, including the history summarized in the records discussed above, and noted the Veteran's multiple ER visits, his one-week hospitalization in January 1999, and his prescriptions of Prednisone and methotrexate, noting that the latter is an immune modulator drug "only used in asthma for very recalcitrant cases."  The physician stated that 10mg of corticosteroids (i.e. Prednisone) was considered a moderate dose, and that 20mg a day or greater would be considered a high dose.  With regard to the progression of symptoms, the Veteran physician noted that over time, the PFT's showed decreased FEV-1 and stated that because it is an inflammatory disease, severe cases of asthma such as the Veteran's will cause a gradual decrease in lung function.  The physician also stated that what was "significantly unusual" about the Veteran's asthma was its severity, and that in many if not most people, asthma is not as difficult to control as in the Veteran's case.  The physician observed that there are cases of very severe recalcitrant asthma that require a lot of management and medication, "and even a lot of steroids," such as in the Veteran's case, but that this was "not the norm."  He noted that most people with asthma can engage in a full set of activities and do not require a 20-year history of intermittent moderate and high dose steroid usage.  In this regard, the physician stated that steroids carry significant side effects, and that the Veteran had experienced several of them, which had an impact on his daily life and which were on-going.  

Based on the evidence summarized above, the Board finds that a 100-percent rating is warranted for the Veteran's asthma since July 1990 and throughout the pendency of this appeal.  Preliminarily, it is not necessary that the Veteran's asthma fit squarely within the rating criteria for a 100-percent rating, either under the former or the current version of DC 6602, in order to assign this evaluation.  As noted above, if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Moreover, VA regulation specifically provides that "it is not expected, especially with the more fully described grades of disability, that all cases will show all the findings specified" in application of the rating schedule.  38 C.F.R. § 4.21 (2014).  

With respect to the old version of DC 6602, as in effect prior to October 1996, a 100-percent rating is assigned for pronounced asthma, with very frequent attacks, severe dyspnea on slight exertion between attacks, and marked weight loss or other evidence of a severe impairment of health.  38 C.F.R. § 4.97 (1996).  As shown above, the Veteran's asthma has consistently been described as "very severe," "recalcitrant," and "very refractory," with "daily symptoms only marginally controlled with complex oral and inhalation therapy."  His treating physician at the naval hospital, Dr. Hansen, stated that it was manifested by "daily severe symptoms" requiring nebulizer treatments every four hours, and that methotrexate had been prescribed, which was "only used in the most severe cases."  The VA physician who provided the November 2009 VA opinion confirmed the severity of the Veteran's asthma based on a review of the medical history documented in the treatment records since 1990, stating that it "significantly unusual" in its severity, and that most cases of asthma did not involve the intensive management with steroids and disabling effects that characterized the Veteran's asthma.  The treatment records show frequent visits to the ER for shortness of breath and wheezing, and at least one instance of hospitalization for a week in January 1999 due to an exacerbation of asthma.  Of course, these records only document the most severe attacks of asthma, but do not necessarily capture less severe attacks that did not require emergency treatment.  

The Veteran has also not worked since 1990 due to asthma symptoms and complications associated with long-term steroid use, and has been in receipt of SSA disability benefits for this reason since 1993.  Although he was able to complete his career in the Air Force following his 1988 asthma diagnosis, the February 2010 Air Force memorandum shows that an MEB was warranted and contemplated, but deferred because the Veteran's treating clinicians were hopeful that his symptoms would improve with medication, and also perhaps because of how close he was to retirement at that time.  

There is no evidence of weight loss due to the Veteran's asthma, or severe dyspnea on slight exertion between attacks.  However, the prior version of DC 6602 does not require weight loss, but rather includes it as one example of "severe impairment of health."  Clearly, the Veteran's asthma and side effects from its treatment have resulted in severe impairment of health.  Although service connection has also been separately established for myopathy of the bilateral upper and lower extremities and osteopenia of the bilateral hips and knees, the evidence also shows general weakness and limitation due to the Veteran's asthma and side effects from the medications he takes for it, and there is no reason why such cannot qualify as "severe impairment of health."  Indeed, the record is replete with evidence that the Veteran is severely debilitated from the asthma and side effects of medication.  Although he does not have severe dyspnea on slight exertion between attacks, the record shows he has dyspnea when walking 100 yards, and the Veteran reported in the April 2010 VA treatment record that he became quite short of breath when walking at level ground.  Again, and significantly, VA regulation expressly provides that a disability does not necessarily have to match point for point the criteria for a given rating, but only needs to approximate that rating.  See 38 C.F.R. §§ 4.7, 4.21.  Given the consistent findings that the Veteran's asthma is among the most severe cases, as reflected in Dr. Hansen's January 1999 letter and in the November 2009 VA opinion, and the evidence showing repeated visits to the ER or urgent care due to asthma attacks, and that the Veteran is unable to work because of it, his asthma more nearly approximates the criteria for a 100-percent rating under old DC 6602.  

The Board notes that the criteria for a 60-percent rating under old DC 6602 also contemplate severe asthma, with frequent attacks (one or more attacks weekly), marked dyspnea on exertion between attacks, with only temporary relief by medication, and with more than light manual labor prohibited.  See 38 C.F.R. § 4.97 (1996).  However, the fact that the Veteran has been unable to work due to his asthma symptoms, his frequent visits to the ER, his period of hospitalization in January 1999, and the repeated findings by his treating health care providers, and as confirmed in the November 2009 VA opinion, that the Veteran's "recalcitrant," "steroid-dependent" asthma is among the most severe cases, tilts the evidence closer to a 100-percent rating, resolving reasonable doubt in favor of the claim.  See 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that the Veteran's asthma more nearly approximates the criteria for a 100-percent rating under current DC 6602.  Under current DC 6602, a 100-percent rating may be assigned when asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97.  The evidence shows that, with the exception of short periods usually accompanied by worsening symptoms, the Veteran has been almost continuously on Prednisone during the pendency of this claim.  While it has not always been prescribed in high doses, the November 2009 VA opinion clarifies that 10mg of Prednisone, which more or less represents the "baseline" of the Veteran's daily dosage, is at least moderate, and that 20mg of Prednisone, which the Veteran has frequently been prescribed when not prescribed even higher doses ranging from 40 to 80mg, is a high dose.  The record clearly shows that the Veteran's asthma is "steroid-dependent," and that the dosage of Prednisone has been decreased not because his asthma has improved-the November 2009 opinion states that the Veteran's asthma has actually worsened over time-but because of its considerable and permanent side effects, including the debilitating osteopenia and myopathy of the joints and extremities for which service connection has been separately established.  The record also shows that the dosage of Prednisone could be diminished with the introduction of Xolair, which was characterized in the October 2006 private treatment record as a "steroid-sparing agent."  Nevertheless, the Veteran continues to take at least 10mg Prednisone daily. 

Moreover, the Veteran was prescribed methotrexate from 1999 to 2003, which is an immuno-suppressive drug only used in the most severe cases of recalcitrant asthma (according to Dr. Hansen's January 1999 letter and the November 2009 VA opinion).  The criteria for a 100-percent rating under current DC 6602 provide that asthma requiring immuno-suppressive medications warrants a 100-percent rating.  It is not clear that the words "daily" and "high dose" modify immuno-suppressive medications as well as corticosteroids in this regulation.  Nevertheless, in either case, the need for almost continuous steroid use throughout this claim, which has often been prescribed in high, sometimes very high, dosages, and is usually prescribed in at least a moderate dosage (10mg) despite its considerable side effects, as well as the prescription of methotrexate for about five years, more closely approximates the criteria for a 100-percent rating under current DC 6602.  To put this into perspective, a 60-percent rating under DC 6602 is assigned when asthma requires intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  In other words, to warrant a 60-percent rating, there is no need for the corticosteroids to be prescribed in high dosages, and they need only be prescribed three times per year.  In contrast, the Veteran has almost continuously been on a course of Prednisone for the entire period on appeal, with few exceptions, and often in high doses in the past until other medications were prescribed to supplement the Prednisone (most notably Xolair in recent years).  Thus, when comparing the criteria for a 60-percent rating and a 100-percent rating under current DC 6602, it is clear that the Veteran's asthma has more nearly approximated the criteria for a 100-percent rating, which is all that is required.  See 38 C.F.R. § 4.7.  

Thus, since their October 1996 effective date, the Veteran's asthma has more nearly approximated the current criteria under DC 6602 for a 100-percent rating.  See 38 C.F.R. § 4.97.  

The Board also finds the current criteria for a 100-percent rating under DC 6602 shed light on the criteria for a 100-percent rating under the prior version of this diagnostic code, and further supports the assignment of a 100-percent rating prior to the October 1996 effective date of the amended criteria.  Current DC 6602 indicates, in pertinent part, that the most severe cases of asthma, those warranting a total rating under this diagnostic code, are those that requiring daily high dosages of corticosteroids or immuno-suppressive medication.  Since the July 1990 effective date of service connection, the Veteran's asthma required frequent daily high dosages of Prednisone, in amounts up to at least 80mg.  It was tapered in late 1993 only because of its severe permanent side effects.  Moreover, it was reinstated when the Veteran had worsening symptoms, and naval hospital records dated between March 1995 and April 1996, for example, show courses of Prednisone ranging from 30mg to 60mg.  Thus, if daily high dosages of corticosteroids are an indicator of the most severe cases of asthma, warranting a 100-percent rating under the current version of DC 6602, the fact that the Veteran's steroid-dependent asthma required frequent courses of Prednisone in daily high dosages between 1990 and 1996 further supports a 100-percent rating for "pronounced" asthma under the prior version of DC 6602.  See 38 C.F.R. § 4.97 (1996). 

The Veteran's asthma symptoms have recently improved with medication, especially with the introductions of Advair in 2003 and Xolair in 2010.  Nevertheless, although old DC 6602 contemplates the effects of medication, at least based on the criteria for a 60-percent rating, the Veteran's asthma nevertheless more nearly approximated the criteria for a 100-percent rating, and certain prior to October 1996.  Indeed, it was repeatedly noted that the Veteran's asthma was "recalcitrant" and "refractory."  Moreover, under current DC 6602, the effects of medication are not contemplated, but rather it is the need for certain types of medication in the first place that can warrant ratings of 60 or 100 percent, as discussed above.  The ameliorating effects of medication may not be a basis for denying a higher rating when those effects are not contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that entitlement to a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Although post-bronchodilator results of PFT's may be required when determining whether a higher rating may be warranted based on such results, current DC 6602 does not otherwise contemplate relief of symptoms afforded by medication.  Thus, any recent relief afforded by medication does not in itself weigh against a higher rating.  

Accordingly, resolving reasonable doubt in favor of the claim, the Board finds that a 100-percent rating is warranted for the Veteran's asthma under the prior version of DC 6602, as well as the current version of DC 6602 as of its effective date.  See 38 C.F.R. § 4.97; see also 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, 1 Vet. App. at 55.

Because a total schedular rating has been assigned the Veteran's asthma for the entire period on appeal, the issue of whether a TDIU may be assigned prior to July 24, 1997 is moot, as TDIU contemplates a rating less than total.  See Vettese v. Brown, 7 Vet App. 31 (1994) (holding that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); 38 C.F.R. §§ 3.340, 4.16.

II. SMC under 38 U.S.C. § 1114(s)

The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) is established as of September 23, 1998.  

As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley v. Peake, 22 Vet. App. 280 (2009).

Here, a 100-percent rating has been assigned for a single service-connected disability, namely the Veteran's asthma.  Since September 23, 1998, service connection has been in effect for other disabilities involving anatomical segments or bodily systems different from the asthma, and which command a combined rating of at least 60 percent.  Specifically, separate 10-percent ratings have been assigned for bilateral chondromalacia patella, a hiatal hernia and gastrointestinal disorders, a lumbosacral strain with early degenerative changes, chronic sinusitis with rhinitis, and myopathy of the bilateral upper and lower extremities (each extremity has been assigned a separate 10-percent rating).  The separate 10-percent ratings for these other service-connected disabilities combine to at least 60-percent under 38 C.F.R. § 4.25 (2014) since September 23, 1998.  Additional separate 10-percent ratings were assigned for osteopenia of the bilateral hips (based on limitation of flexion) and osteopenia of the bilateral knees since September 3, 2010.  Other service-connected disabilities have been rated as noncompensable.  

Accordingly, the criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) are satisfied as of September 23, 1998, and therefore SMC at the (s) rate is granted from this date. 

Prior to September 23, 1998, service connection had not been in effect for the myopathy, and the Veteran's service-connected disabilities apart from asthma did not have a combined rating of 60 percent.  The Board's grant of SMC at the (s) rate as of September 23, 1998 is based solely on the fact that he is entitled to this ancillary benefit as a matter of law as of this date.  


ORDER

Entitlement to an initial rating of 100 percent for bronchial asthma is granted as of July 1, 1990 and for the entire period on appeal, subject to the law governing payment of monetary benefits. 

Entitlement to a total rating based on individual unemployability (TDIU) prior to July 24, 1997 is moot. 

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s) is granted as of September 23, 1998, subject to the law governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


